DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/21/2022 has been entered. 

Response to Arguments
Applicant's arguments filed 03/21/2022 have been fully considered but they are not persuasive. 

With respect to double patent rejection:
The rejection is reviewed for new limitations and maintained, see below for the full rejection and analysis. 

With respect to 101 rejection:    
alerting the user of a policy violation by running a rule-based inference model with an is-a hierarchy to predict that a portion of the policy activity is violated by a future action with the object of the transaction by the user based on navigating the is-a hierarchy to compare the natural language representation of the transaction with the natural language of the policy to alert of the policy violation from each of: the actor in the transaction to the actor in the policy; the object of the transaction to the object of the policy; and the action of the transaction to the action of the policy activity" obtains an improvement in the art as a result of the use of the rules with the is-a hierarchy and not merely because of a computer (see, for example, McRo). 
Examiner disagrees because the claim is read as a mental step for knowing what an "object" or "rule" is, such as “airport: policy issued by TSA’, and knowing what would be a violation such as buying a drink and therefore TSA does not allow any liquids on the plane. the use of the is-a hierarchy is a relationship between types with a ranking of the comparison. the is-a hierarchy parses a policy and classifies the items such as (soda = beverage). Thus, this limitation could be construed to be directed to the abstract idea of mental processes, because a person would be able to identify items and from identifying the item would be able to identify a policy violation. Accordingly, the claim recites an abstract idea. The claim is not patent eligible.

With regards to art 103 rejection, applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference specifically challenged in the argument.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6, 8-15 and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of US Patent (US 10,528,880 B2). Although the claims at issue are not identical, they are not patentably distinct from each other because all the claimed limitations recited in the instant application are anticipated by the claims found in the Patent application (US 10,528,880 B2) and further in view of Fossati et al (“Unsupervised Learning of an Extensive and Usable Taxonomy for DBpedia”) in further view of Kuno et al. (US 20050268325 A1). This is a nonstatutory double patenting rejection.

Instant Application 16/570,263
US Patent 10,528,880 B2
extracting a policy activity from a policy that is in a natural language, the policy activity including an actor in the policy, an object within the policy, an action of the policy, and policy scope metadata, the object being a tangible, physical object; selectively capturing a transaction by a user including metadata of the transaction consisting of a purchase or registration by a user including metadata of the transaction, the capturing being turned off according to the policy or turned on according to the policy; translating the transaction by the user into an actor in the transaction, an action of the transaction, and an object of the transaction; 
and alerting the user of a policy violation by running a rule-based inference model with an is-a hierarchy to predict if a portion of the policy activity is violated by a future action with the object of the transaction by the user based navigating the is-a hierarchy to compare the natural language representation of the transaction with the natural language of the policy to alert of the policy violation from each of: the actor in the transaction to the actor in the policy; the object of the transaction to the object of the policy; and the action of the transaction to the action of the policy activity, 
wherein the is-a hierarchy is created with an unsupervised learning method that utilizes distributional semantics; 
and wherein the is-a hierarchy has relationships and synonyms encoded between a general term and a specific term of the object, and wherein the rule-based inference model uses the encoded 
Regarding claim 2. The method of claim 1, wherein the rule-based inference model includes: an inference rule to check the object against the policy if an object is acquired; an inference rule to check if the action enables a second action that can violate the policy in the future if the user does the action without the object; and an inference rule based on if the user changes the object or changes a state of the object that can violate the policy in the future.

Regarding claim 3. The computer-implemented method of claim 1, further comprising filtering and ranking relevant sub-policies in the policy by a criticality level of the policy violation when the alerting alerts the user of a plurality of policy violations.

wherein the alerting the user of the policy violation alerts at least one of the user, a friend of the user, a party to the transaction, a party to the policy, an owner of the transaction, and an owner of the policy.


Regarding claim 5. The computer-implemented method of claim 1, wherein a type of the transaction captured by the capturing is selected from a group consisting of: a sale/purchase transaction; an invest/divest transaction; a borrowing transaction; a construction transaction; an invitation accept/decline transaction; an entering/leaving a location transaction; an entering/leaving a location during a time period transaction; and a transaction on a computer system or device.

wherein the alerting communicates the activity causing the policy violation to the user if the knowledge graph indicates that a specific type of the object is of a given type, wherein the given type comprises a known classification of a string of tokens, wherein the given type is in a graph, wherein the graph is selected from a group consisting of: Wordnet; Freebase; and Yago.

Regarding claim 8. The computer-implemented method of claim 1, wherein the action, the object, and the actor in the transaction are stated in natural language where the action comprises a verb or a verb phrase of a sentence, the object comprises a noun or a noun phrase object of the sentence, and the actor comprises a noun or a noun phrase subject of the sentence.


Regarding claim 9. The computer-implemented method of claim 1, embodied in a cloud-computing environment.


extracting a policy activity from a policy, the policy activity including an actor in the policy, an object within the policy, an action of the policy, and policy scope metadata, the object being a tangible, physical object; capturing a transaction by a user including metadata of the transaction; translating the transaction by the user into an actor in the transaction, an action of the transaction, and an object of the transaction; 
and alerting the user of a policy violation by navigating a knowledge graph is-a hierarchy to relate the actor in the transaction to the actor in the policy, the object of the transaction to an object within the policy, and the action of the transaction to an action of the policy activity, thereby to verify that the object is , wherein the alerting alerts the user of the at least one policy violation by running a rule-based inference model to predict if a portion of the policy activity is violated by a future action with the object of the transaction by the user based on an inference rule between the natural language of the transaction and the policy activity, 
and wherein the rule-based inference model includes: an inference rule to check the object against the policy if an object is acquired; an inference rule to check if the action enables a second action that can violate the policy in the future if the user does the action without the object; and an inference rule based on if the user changes the object or changes a state of the object that can violate the in the future. 

further comprising filtering and ranking relevant sub-policies in the policy by a criticality level of the policy violation when the alerting alerts the user of a plurality of policy violations. 
Regarding claim 3. The computer-implemented method of claim 1, wherein the alerting the user of at least one a policy violation alerts at least one of the user, a friend of the user, a party to the transaction, a party to the policy, an owner of the transaction, and an owner of the policy. 
Regarding claim 4. The computer-implemented method of claim 1, wherein a type of the transaction captured by the capturing is selected from a group consisting of: a sale/purchase transaction; an invest/divest transaction; a borrowing transaction; a construction transaction; an invitation accept/decline transaction; an entering/leaving a location transaction; an entering/leaving a location during a time period transaction; and a transaction on a computer system or device. 
Regarding claim 5. The computer-implemented method of claim 1, wherein the alerting communicates the activity causing the policy violation to the user if the knowledge graph indicates that a specific type of the object is of a given type, wherein the given type comprises a known classification of a string of tokens, wherein the given type is in a graph, wherein the graph is selected from a group consisting of: Wordnet; Freebase; and Yago. 
Regarding claim 7. The computer-implemented method of claim 1, wherein the action, the object, and the actor in the transaction are stated in natural language where the action comprises a verb or a verb phrase of a sentence, the object comprises a noun or a noun phrase object of the same sentence, and the actor comprises a noun or a noun phrase subject of that sentence. 

Regarding claim 8. The computer-implemented method of claim 1, embodied in a cloud-computing environment.

 



The combination of claims 1-2 of the instant application is anticipated by claim 1 of the patent application. The claims of the application 16/570,263 is the same subject matter except:
The instant application also recite “wherein the is-a hierarchy is created with an unsupervised learning method that utilizes distributional semantics” whereas the US Patent 10,528,880 B2 claims is-a hierarchy and Fossati teaches wherein the is-a hierarchy is created with an unsupervised learning method that utilizes distributional semantics (see e.g. page 177, abstract, “We present an unsupervised approach that automatically learns a taxonomy from the Wikipedia category system and extensively assigns types to DBpedia entities”, also see page 183, “implemented under an unsupervised paradigm. WikiNet [15, 16] is built on top of heuristics formulated upon the analysis of Wikipedia content to deliver a multilingual semantic network. Besides is-a relations, like we do, it also learns other kinds of relations”). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed 
the other limitation is navigating the is-a hierarchy to compare the natural language representation of the transaction with the natural language of the policy to alert of the policy violation from each of: the actor in the transaction to the actor in the policy; the object of the transaction to the object of the policy; and the action of the transaction to the action of the policy activity. therefore the combination of the instant application with Kuno et al. (US 20050268325 A1) teaches (see figure 1, see ¶ 16, “the "is_a" relationship (block 104) in FIG. 1, the entity (block 102) may be an actor (block 106) (e.g., a human individual, a system or a component), a role (block 108) (e.g., a requester, provider or operator), an activity (block 110) (e.g., a work flow process or an event), a resource (block 112) (e.g., a resource atom or constructed resource), a relationship (block 114) (e.g., semantic association between entities), a context (block 116) (e.g., a scope of entities for a purpose), a view (block 118) (e.g., interfaces or properties), or a policy (block 120) (e.g., strict or desirable control of behavior).”) Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of the patent application 10,528,880 B2 and modify the invention to define/compare entities such as actor, object and policy activities based on a policy for the purpose of “determining a degree of relatedness between the first entity and a second entity. Further, the method may 
Claim 3 of the instant application is anticipated by claim 2 of the patent application.
Claim 4 of the instant application is anticipated by claim 3 of the patent application.
Claim 5 of the instant application is anticipated by claim 4 of the patent application.
Claim 6 of the instant application is anticipated by claim 5 of the patent application.
Claim 8 of the instant application is anticipated by claim 7 of the patent application.
Claim 9 of the instant application is anticipated by claim 8 of the patent application.
The combination of claims 10-11 of the instant application is anticipated by claim 9 of the patent application in addition to the rational above for claim 1-2. 
Claim 12 of the instant application is anticipated by claim 10 of the patent application.
Claim 13 of the instant application is anticipated by claim 11 of the patent application.

Claim 15 of the instant application is anticipated by claim 5 of the patent application.
Claim 17 of the instant application is anticipated by claim 7 of the patent application.
The combination of claims 18-19 of the instant application is anticipated by claim 12 of the patent application in addition to the rational above for claim 1-2. 

Claim 20 of the instant application is anticipated by claim 14 of the patent application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, 8-15 and 17-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The analysis of the claims’ subject matter eligibility will follow the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (January 7, 2019) (“2019 PEG”).
With respect to claim 1.
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 1 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites, inter alia:
extracting a policy activity from a policy that is in a natural language, the policy activity including an actor in the policy, an object within the policy, an action of the policy, and policy scope metadata, the object being a tangible, physical object: this limitation encompasses observing data that can include an actor, object, action and metadata. For an example, a person can read a policy and mentally observe if the data is an actor, object, action and metadata. Thus, this limitation could be construed to be directed to the abstract idea of mental processes.
capturing a transaction consisting of a purchase or registration by a user including metadata of the transaction: this limitation encompasses observation of the policy rules and evaluating it based on upcoming transaction that may violate the policy, furthermore if a transaction is made the capturing is turned on or off based on the policy (turned on/off). A person that can read and understand the policy can perform this limitation in their mind. Thus, this limitation could be construed to be directed to the abstract idea of mental processes. 
translating the transaction by the user into a natural language representation of an actor in the transaction, an action of the transaction, and an object of the transaction; This limitation encompasses observing data that can be translated to an actor, object, action and metadata. For an example, a person can read a policy and mentally observe if the data is an actor, object, action and metadata. Thus, this limitation could be construed to be directed to the abstract idea of mental processes.
and alerting the user of a policy violation by running a rule-based inference model with an is-a hierarchy to predict if a portion of the policy activity is violated by a future action with the object of the transaction by the user based on navigating the is-a hierarchy to compare the natural language representation of the transaction with the natural language of the policy to alert of the policy violation from each of: the actor in the transaction to the actor in the policy; the object of the transaction to the object of the policy; and the action of the transaction to the action of the policy activity: This limitation encompasses judging a future action by informing a user after evaluating that a policy can be violated by a future action. it also compares an item to a policy by an is-a hierarchy which is just knowing different terms used for an item and matching it to a different name such as (soda = beverage) Thus, this limitation could be construed to be directed to the abstract idea of mental processes. Accordingly, the claim recites an abstract idea.
and wherein the is-a hierarchy has relationships and synonyms encoded between a general term and a specific term of the object, and wherein the rule-based inference model uses the encoded relationships and synonyms to determine the violation: This limitation encompasses observing synonyms, general terms and specific term, where it can be done mentally. A person is able to observe synonyms of other object such as i.e. “purchase” but the policy says “buy” or “liquid” for “coffee” or “latte”. Thus, this limitation could be construed to be directed to the abstract idea of mental processes. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere . The additional element of the “computer” and “unsupervised learning method” are recited at a high level of generality, and comprises only a processor to simply perform the generic computer functions Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “wherein the is-a hierarchy is created with an unsupervised learning method that utilizes distributional semantics” uses generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
With respect to claim 2.

Step 1 Analysis: Claim 2 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: the claim is directed to an inference rule to check the object against the policy if an object is acquired; an inference rule to check if the action enables a second action that can violate the policy in the future if the user does the action without the object; and an inference rule based on if the user changes the object or changes a state of the object that can violate the policy in the future. 
Each of the limitations as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components. In other words, the above limitations encompasses to observe if an object to the policy, observe if an action enables a second action that can violate the policy in the future if the user does the action without the object, and observe if the user changes the object or changes a state of the object that can violate the policy in the future. Accordingly, the claim recites an abstract idea.
With respect to claim 3.
Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 3 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: the claim is directed to filtering and ranking relevant sub-policies in the policy by a criticality level of the policy violation when the alerting alerts the user of a plurality of policy violations. 
Each of the limitations as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components. In other words, the above limitations encompasses filtering and ranking by judging the violations of the policy. Accordingly, the claim recites an abstract idea.
With respect to claim 4.
Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 4 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: the claim is directed to the alerting the user of the policy violation alerts at least one of the user, a friend of the user, a party to the transaction, a party to the policy, an owner of the transaction, and an owner of the policy. 
Each of the limitations as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components. In other words, the above limitations encompasses alerting a user of a policy violation. Accordingly, the claim recites an abstract idea.
With respect to claim 5.
Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 5 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: the claim is directed to wherein a type of the transaction captured by the capturing is selected from a group consisting of: a sale/purchase transaction; an invest/divest transaction; a borrowing transaction; a construction transaction; an invitation accept/decline transaction; an entering/leaving a location transaction; an entering/leaving a location during a time period transaction; and a transaction on a computer system or device. 
Each of the limitations as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components. In other words, the above limitations encompasses observing a type of transaction. Accordingly, the claim recites an abstract idea.
With respect to claim 6.
Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 6 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: the claim is directed to wherein the alerting communicates the activity causing the policy violation to the user if the knowledge graph indicates that a specific type of the object is of a given type, wherein the given type comprises a known classification of a string of tokens, wherein the given type is in a graph, wherein the graph is selected from a group consisting of: Wordnet; Freebase; and Yago. 
Each of the limitations as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components. In other words, the above limitations encompasses graphing the violation of policies using a pen and paper. Accordingly, the claim recites an abstract idea.
With respect to claim 8.
Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 8 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: the claim is directed to wherein the action, the object, and the actor in the transaction are stated in natural language where the action comprises a verb or a verb phrase of a sentence, the object comprises a noun or a noun phrase object of the sentence, and the actor comprises a noun or a noun phrase subject of the sentence. 

With respect to claim 9.
Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element of the “computer” and “loud-computing environment” are recited at a high level of generality, and comprises only a processor to simply perform the generic computer functions Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claims 10-15 and 17 are the computer program product corresponding to the method claims 1-6 and 8-9 rejected above. Therefore, claims 10-15 and 17 are rejected under the same rational as claims 1-6 and 8-9.
Claims 18-20 are the system corresponding to the method claims 1-2 and 9 rejected above. Therefore, claims 18-20 are rejected under the same rational as claims 1-2 and 9.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 

Claims 1-4, 6, 8-13, 15, 17-20 and 22 are rejected under 35 USC 103 as being unpatentable over Woods et al (US 2014/0359691 A1) in view of Levy et al (US 2013/0066698 A1) and in further view of Kuno et al. (US 20050268325 A1) and further in view of Fossati et al (“Unsupervised Learning of an Extensive and Usable Taxonomy for DBpedia”) in further view of Breaux et al. (Using Ontology in Hierarchical Information Clustering).

With respect to claim 1, 
Woods discloses a computer-implemented policy violation detection method (see e.g. fig 5 and ¶ 47: a process flow of a method of identifying a policy violation), the method comprising:
extracting a policy activity from a policy that is in natural language (see Woods e.g. fig 4 step 500 and  ¶ 47: understanding all terms of a policy ),  the policy activity including an actor in the policy (see Woods e.g. ¶ 44: The terms may be based on the network to include a user authentication); an object within the policy (see Woods e.g. ¶ 44: The terms may be based on the network to include a user authorization), an action of the policy (see Woods e.g. ¶ 44: The terms may be based on the network to include a user's role or responsibilities) and policy scope metadata (see Woods e.g. ¶ 44: The terms may be based on the network to include a user's location)…;
capturing a transaction… by a user including metadata of the transaction (see Woods e.g. fig 5 and ¶ 47: after the user takes an action, …;
translating the transaction by the user into a natural language representation of an actor in the transaction, an action of the transaction, and an object of the transaction (see Woods e.g. fig. 5 and ¶ 47: if the user were to open a browser on the mobile device and attempt to retrieve some network-accessible resource, that action may be translated to the following query: "Can user access [URL] from a mobile phone on this network” [The above query has an actor (user), action (access) and an object (URL)] );
and alerting the user of the at least one policy violation by running a rule-based inference model (See Woods e.g. ¶ 46:  a policy management application or functionality that is designed to interact with the Q&A system [wherein the Q&A system is the claimed rule based inference model] )…, to predict that a portion of the policy activity is violated by a future action with the object of the transaction by the user … (see Woods e.g. ¶ 46: the policy management application or functionality that interact with the Q&A system 404 to identify a policy violation (or a potential policy violation) also see e.g. ¶ 48: issuing an alert that the action is a policy violation and can Subject the user to discipline; see e.g. claim 8: determination being made by a natural language comparison of the natural text query against one or more terms of use that define the policy);
and wherein the rule-based inference model uses the encoded relationships…to determine the violation (see ¶ 41, “LanguageWare comprises to identify a policy violation (or a potential policy violation) also see e.g. ¶ 48: issuing an alert that the action is a policy violation and can Subject the user to discipline; see e.g. claim 8: determination being made by a natural language comparison of the natural text query against one or more terms of use that define the policy).
Woods does not disclose the object being a tangible, physical object; capturing a transaction consisting of a purchase or registration by a user; 
model with an is-a hierarchy; navigating the is-a hierarchy to compare the natural language representation of the transaction with the natural language of the policy to alert of the policy violation from each of: the actor in the transaction to the actor in the policy; the object of the transaction to the object of the policy; and the action of the transaction to the action of the policy activity; wherein the is-a hierarchy is created with an unsupervised learning method that utilizes distributional semantics; and wherein the is-a hierarchy has relationships and synonyms encoded between a general term and a specific term of the object.
Levy teaches the object being a tangible, physical object (See Levy e.g. ¶ 0009; disclosing determining whether a violation of a policy is violated or not regarding a purchase of an item; also, e.g. fig. 1 and ¶s 0028 and 0031; discloses such item can be purchased from a brick and mortar retailer); capturing a transaction consisting of a purchase or registration by a user (see ¶ 36 and figure 3, element 301 (register), “the monitoring server 304 interfaces with a POS/transaction database system 306 operated by the retailer 302 to obtain purchase information.  In this case, the user 300 has previously registered with the monitoring server 304, perhaps using mobile device 302, and thus any purchase information retrieved from the POS/transaction database system 306 for the identified user 300 can be correlated with a user's account with the monitoring server 304… If a price drop for the identified product is detected within a time period specified by the retailer's price drop policy, the server identifies the user as being eligible for a rebate.”, also see figure 5)
Woods and Levy pertain to the problem of monitoring transactions, thus being analogous. Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Levy into Woods and modify the invention to monitor and determine if a purchase transaction of a physical item has been violated or not for the purpose of enhancing and protecting the consumer in many ways including and assurance that a protection policy is covered either to avoid a violation or to receive a refund if applicable (See Levy ¶¶ 5 and 9).
Woods and Levy do not teach model with an model with an is-a hierarchy; navigating the is-a hierarchy to compare the natural language representation of the transaction with the natural language of the policy to alert of the policy violation from each of: the actor in the transaction to the actor in the policy; the object of the transaction to the object of the policy; and the action of the transaction to the action of the policy activity; wherein the is-a hierarchy is created with an unsupervised learning method that utilizes distributional semantics; and wherein the is-a hierarchy has relationships and synonyms encoded between a general term and a specific term of the object.
Kuno teaches navigating the is-a … to compare the natural language representation of the transaction with the natural language of the policy to alert of the policy violation from each of: the actor in the transaction to the actor in the policy; the object of the transaction to the object of the policy; and the action of the transaction to the action of the policy activity  (see figure 1, see ¶ 16, “the "is_a" relationship (block 104) in FIG. 1, the entity (block 102) may be an actor (block 106) (e.g., a human individual, a system or a component), a role (block 108) (e.g., a requester, provider or operator), an activity (block 110) (e.g., a work flow process or an event), a resource (block 112) (e.g., a resource atom or constructed resource), a relationship (block 114) (e.g., semantic association between entities), a context (block 116) (e.g., a scope of entities for a purpose), a view (block 118) (e.g., interfaces or properties), or a policy (block 120) (e.g., strict or desirable control of behavior).”)
Woods, Levy and Kuno pertain to the problem of integrating policies, thus being analogous. Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Levy and Woods and modify the invention to define/compare entities such as actor, object and policy activities based on a policy for the purpose of “determining a degree of relatedness between the first entity and a second entity. Further, the method may include applying the policy to a second relationship that defines an 
Woods, Levy and Kuno do not teach model with an is-a hierarchy; wherein the is-a hierarchy is created with an unsupervised learning method that utilizes distributional semantics; and wherein the is-a hierarchy has relationships and synonyms encoded between a general term and a specific term of the object.
Fossati teaches model with an is-a hierarchy (see page 179, “NLP for is-a Relations”, also see same page section 3.3 Stage 3: Class Taxonomy Generation, “We reconstruct the full hierarchy of parent-child relations by recursively obtaining the set of parents for each leaf category”, also see page 181, “DBPO, YAGO, WiBi, and Wikidata class hierarchies, as well as the Wikipedia category system itself, treating the Wikipedia categories as classes for the purpose of this evaluation only. We focus on (1) distinguishing classes from instances, and (2) hierarchy paths.”); wherein the is-a hierarchy is created with an unsupervised learning method that utilizes distributional semantics (see e.g. page 177, abstract, “We present an unsupervised approach that automatically learns a taxonomy from the Wikipedia category system and extensively assigns types to DBpedia entities” ,also see page 183, “implemented under an unsupervised paradigm. WikiNet [15, 16] is built on top of heuristics formulated upon the analysis of Wikipedia content to deliver a multilingual semantic network. Besides is-a relations, like we do, it also learns other kinds of relations”, ). 
Woods, Levy and Kuno and Fossati pertain to the problem of identifying relationship behavior, thus being analogous. Therefore, it would have been obvious to 
Woods, Levy, Kuno and Fossati do not teach wherein the is-a hierarchy has relationships and synonyms encoded between a general term and a specific term of the object.
Breaux teaches wherein the is-a hierarchy has relationships and synonyms encoded between a general term and a specific term of the object (see page 3 and figure 3.1, “the graph constructed from the hierarchy of nouns can also be extended with other semantic relationships for meronyms, synonyms, etc., which altogether form an ontology.”)
Woods, Levy, Kuno, Fossati and Breaux pertain to the problem of identifying relationship behavior, thus being analogous. Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine Woods, Levy, Kuno, Fossati and Breaux to use hierarchy relationships and synonyms encoded between a general term and a specific term to determine a violation as taught by Woods. The motivation for doing so would be for the purpose of enhancing the 

With respect to claim 2. 
Woods, Levy, Kuno, Fossati and Breaux teach the method of claim 1, 
Woods further teach wherein the rule-based inference model is selected from a group consisting of: an inference rule to check the object against the policy if an object is acquired; an inference rule to check if the action enables a second action that can violate the policy in the future if the user does the action without the object; and an inference rule based on if the user changes the object or changes a state of the object that can violate the policy in the future (see Woods e.g. ¶ 48: the Q&A system will indicate whether an action taken by the user is compliant with the governing terms of use set forth in a policy and based on the policy an action might be taken including for example blocking a URL that the user desired to access [the URL is mapped here as the object of an action]).
 
With respect to claim 3. 
Woods, Levy, Kuno, Fossati and Breaux teach the method of claim 1, 
Woods further teach further comprising filtering and ranking relevant sub-policies in the policy by a criticality level of the policy violation when the alerting alerts the user of a plurality of policy violations (see ¶ 40, “All candidate answers are automatically scored causing the supporting passages by a plurality of scoring modules, each producing a module score. The modules scores are processed to )
 
With respect to claim 4. 
Woods, Levy, Kuno, Fossati and Breaux teach the method of claim 1, 
Woods further teach wherein the alerting the user of at least one a policy violation alerts at least one of the user, a friend of the user, a party to the transaction, a party to the policy, an owner of the transaction, and an owner of the policy (see Woods e.g. ¶ 48: issuing an alert that the action is a policy violation and can subject the user to discipline, notifying a third party person or entity of the policy violation.)

With respect to claim 6. 
Woods, Levy, Kuno, Fossati and Breaux teach the method of claim 1, 
Woods further teach wherein the alerting communicates the activity causing the policy violation to the user (see Woods e.g. ¶ 48: issuing an alert that the action is a policy violation and can Subject the user to discipline); if the knowledge graph indicates that a specific type of the object is of a given type (see ¶ 53, “The metadata may include, without limitation, device state, domain characteristic, date, time, user role, device configuration data, a keyword or object associated with the user action, and many others.”);
wherein the given type comprises a known classification of a string of tokens, Where in the given type is in a graph (see e.g. page 177, The Wikipedia category system is a fine-grained topical classification of Wikipedia articles, thus being natively suitable for encoding Wikipedia knowledge), wherein the graph is selected from a group consisting of Wordnet; Freebase; And Yago (See e.g. page 183 Fig 4 discloses a group of Yago, freebase and also in page 183 it mentions providing linkage between category and wordnet terms)
The motivation utilized in the combination of claim 1, applies equally as well to claim 6.

With respect to claim 8. 
Woods, Levy, Kuno, Fossati and Breaux teach the method of claim 1, 
Woods further teach wherein the action, the object, and the actor in the transaction are stated in natural language (See Woods e.g. ¶ 0047; if the user were to open a browser on the mobile device and attempt to retrieve some network-accessible resource, that action may be translated to the following query: "Can user access [URL] from a mobile phone on this network), which considered a natural language); where the action comprises a verb or a verb phrase of a sentence, the object comprises a noun or a noun phrase object of the same sentence, and the actor comprises a noun or a noun phrase subject of that sentence (see Woods e.g. ¶ 47: as shown above the sentence “Can user access [URL] from a mobile phone on this network” has a verb [access], a noun [URL] and the actor [user]).
 

Woods, Levy, Kuno, Fossati and Breaux teach the method of claim 1, 
Woods further teach embodied in a cloud-computing environment (see e.g. ¶ 60: coupled server (including a "cloud"-based) environment.)
 	
Claim 10 recites computer program product comprising a computer-readable storage medium to perform the method recited in claim 1. Therefore the rejection of claim 1 above applies equally here. Woods also teaches the addition elements of claim 10 not recited in claim 1 comprising a computer program product (see Woods e.g. fig 2 element 220 and ¶ 29: computer program product 220) for policy violation detection, the computer program product comprising a computer-readable storage medium (see Woods e.g. fig 2 element 218 and ¶  29:computer-readable media 218 ) having program instructions embodied therewith (see Woods e.g. fig 2 element 216 and ¶  29: Program code 216 is located on computer-readable media, also see e.g. fig 2 element 220 and ¶ 28: These instructions are referred to as program code):
Claim 11 is the computer program product corresponding to the method claim 2 rejected above. Therefore, claim 11 is rejected under the same rational as claim 2.
Claim 12 is the computer program product corresponding to the method claim 3 rejected above. Therefore, claim 12 is rejected under the same rational as claim 3.
Claim 13 is the computer program product corresponding to the method claim 4 rejected above. Therefore, claim 13 is rejected under the same rational as claim 4.
Claim 15 is the computer program product corresponding to the method claim 6 rejected above. Therefore, claim 15 is rejected under the same rational as claim 6.
Claim 17 is the computer program product corresponding to the method claim 8 rejected above. Therefore, claim 17 is rejected under the same rational as claim 8.
Claim 18 recites system comprising a computer-readable storage medium to perform the method recited in claim 1. Therefore the rejection of claim 1 above applies equally here. Woods also teaches the addition elements of claim 18 not recited in claim 1 comprising a processor (see e.g. fig. 2, element 204; processor Unit); and a memory (see Fig. 2, element 206, Memory), the memory storing instructions (See e.g. ¶ 0024; serves to execute instructions for software that may be loaded into memory 206)
Claim 19 is the system claim corresponding to the method claim 2 rejected above. Therefore, claim 19 is rejected under the same rational as claim 2.
Claim 20 is the system claim corresponding to the method claim 9 rejected above. Therefore, claim 20 is rejected under the same rational as claim 9.

With respect to claim 22. 
Woods, Levy, Kuno, Fossati and Breaux teach the method of claim 1, 
Woods teaches wherein a second actor is paired with the object in the policy with the second actor being unique from the actor in the policy such that the policy has a different action for the second actor than the actor (see ¶ 48, “issuing an alert that the action is a policy violation and can subject the user to discipline, notifying a third party person or entity of the policy violation, writing a log entry in the user's personnel file, and many others”, see ¶ 52, “The types of user actions ).
Levy further teach wherein the extracting extracts a second policy 
activity from a second policy and merges the second policy with the first policy to create a single policy (see ¶ 30, “the server may be able to connect to a credit card server where purchase information is kept on the credit card side, although in such instances usually just the retailer name, date, and purchase amount is kept. However, this information could theoretically be combined with information from the retailer server to obtain purchase information.  In another embodiment, the user can manually enter purchase information using an application on his or her mobile device.  In another embodiment, various combinations of the above-described means are used.  For example, information from the receipt may be used as an index to retrieve purchase information from a backend database”).
The motivation utilized in the combination of claim 1, applies equally as well to claim 22.

Claim 21 is rejected under 35 USC 103 as being unpatentable over Woods et al (US 2014/0359691 A1) in view of Levy et al (US 2013/0066698 A1) and in further view of Kuno et al. (US 20050268325 A1) and further in view of Fossati et al (“Unsupervised Learning of an Extensive and Usable Taxonomy for DBpedia”) in further view of Breaux et al. (Using Ontology in Hierarchical Information Clustering) in further view of Zimmermann et al. (US 20180027006 A1).

With respect to claim 21. 
Woods, Levy, Kuno, Fossati and Breaux teach the method of claim 1, 
Woods, Levy, Kuno, Fossati and Breaux do not teach wherein the policy scope metadata determines whether the capturing is turned on or turned off.
Zimmermann teach wherein the policy scope metadata determines whether the capturing is turned on or turned off (see ¶ 144, “A UBA solution may include a default suspicious activity location policy, such as the ability to implement a policy that may be turned on or off that may indicate the presence of a velocity checking scenario”). 
Woods, Levy, Kuno, Fossati, Breaux and Zimmermann pertain to the problem of identifying relationship behavior, thus being analogous. Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine Woods, Levy, Kuno, Fossati and Breaux and Zimmermann to turn off/on the capturing of a transaction according to the policy for the purpose of improving security solutions, enterprise computing environments and users that use applications in cloud deployments (see Zimmermann ¶¶ 7 and 10).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMAD M KASSIM whose telephone number is (571)272-2958. The examiner can normally be reached mon-fri 730-500.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael J. Huntley can be reached on (303) 297 - 4307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/I.K./Examiner, Art Unit 2129                                                                                                                                                                                                        
/MICHAEL J HUNTLEY/Supervisory Patent Examiner, Art Unit 2129